AMENDMENT ONE TO OPTION AGREEMENT

This is Amendment One to the Option Agreement between UHS Holdco, Inc. (the
“Company”) and Thomas Leonard (“Grantee”) originally effective May 8, 2015 (the
“Agreement”).

This Amendment One is effective March 14, 2016.

Capitalized terms used in this Amendment have the same meaning ascribed to them
in the Agreement, unless otherwise indicated.

1.



Purpose.  Grantee has agreed to reduce the number of shares Grantee has the
Option to purchase under the Agreement from 15,000,000 shares to 14,000,000
shares.

2.



Grant of Options.  Section 1 of the Agreement is hereby amended to update the
Option from 15,000,000 shares to 14,000,000 shares, provided, however, that the
reduction of 1,000,000 shares will come from group of Options set to vest on the
fifth anniversary of the Grant Date.

All other terms and conditions of the Agreement remain unchanged.  To the extent
that there is any conflict between this Amendment and the Agreement, this
Amendment will control


ACCEPTED AND AGREED TO:


 

 





 

 

 

 

 

 

 

UHS HOLDCO, INC.

/s/ James Pekarek

James Pekarek

CFO

March 14, 2016

GRANTEE

 /s/ Thomas Leonard

Thomas Leonard

CEO

March 14, 2016

 

 

 



--------------------------------------------------------------------------------